DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 3 (claims 1-6, 8-11, and 30-32) in the reply filed on 02/26/2021 is acknowledged.
Claims 14-18, 21-23, 25, and 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.
Note: claims 7, 12, 13, 19, 20, 24, 26, 27, and 29 were canceled by the applicant.

Information Disclosure Statement


Drawings
The drawings were received on 08/22/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said second internal annular groove”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the recitation should recite --said first internal annular retainer groove--.
Claim 4 recites the limitation “said first internal annular member”.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schattmaier (US 4613172).


    PNG
    media_image1.png
    861
    576
    media_image1.png
    Greyscale


positioning a first of a pair of pipe ends of oil or gas pipes proximate a pipe connector (see Fig. 1 where a first of a pair of pipe ends have been positioned proximate a pipe connector, which are made to be or are capable of being used with oil or gas pipes; as illustrated the pipes contain atmospheric gas), said pipe connector including: 
a tubular conduit (5) having a length disposed between a pipe connector first end and a pipe connector second end, said pipe connector having a pipe connector wall disposed between a pipe connector external surface and a pipe connector internal surface, said pipe connector internal surface defining an interior passage open at said pipe connector first end and said pipe connector second end to receive said oil or gas pipe (see Fig. 1); 
a first internal annular seal groove (the groove containing 8) circumferentially disposed in said internal surface of said tubular conduit proximate said pipe connector first end; 
a first seal element (8) disposed in said first internal annular seal groove, 
wherein a portion of said first seal element extends outward of said internal surface into said interior passage (8 is the compressed state and 8’ illustrates what 8 would look like uncompressed, and such 8 would have a portion of itself that would extend outward of said internal surface into said interior passage when uncompressed); 

Re Clm 2: Schattmaier discloses (see Figs. 1-3 and the Figs. above) said pipe connector further including: 
a first internal annular retainer groove (the groove that contains 15 and 31-36) circumferentially disposed in said internal surface of said tubular conduit; 
a first annular retaining member (15 and 31-36) having an outer periphery and an inner periphery, said outer periphery disposed in said second internal annular groove, said inner periphery having a plurality of radially extending slots (25) in circumferentially spaced apart relation about said inner periphery defining a plurality of resiliently flexible tabs (the tabs of 15 and 31-36 are made to be or are capable of being resiliently flexible); and further comprising: inserting said first of said pair of pipe ends through said annular retaining member flexing said plurality of resiliently flexible tabs which retain said first of said pair of pipe ends within said annular retaining member (see Fig. 1).  
Re Clm 3: Schattmaier discloses (see Figs. 1-3 and the Figs. above) disposing said first of said pair of pipe ends adjacent an internal annular member (6) circumferentially medially disposed on said pipe connector internal surface.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jamison et al. (US 2013/0154260), (hereinafter, Jamison).


    PNG
    media_image2.png
    612
    523
    media_image2.png
    Greyscale


Re Clm 1: Jamison discloses (see the Fig. above and see Figs. 2-5, and paragraph [0029]: seal and grip ring positions, [0002]: used for gas) a method of connecting oil or gas pipe, comprising: 
positioning a first of a pair of pipe ends of oil or gas pipes proximate a pipe connector (see Fig. 1 where a first of a pair of pipe ends were positioned proximate a pipe connector, such is evident, because the pipe are assembled in a connecter in the Fig. above; paragraph [0002] indicates the use for gas) 
a tubular conduit (14) having a length disposed between a pipe connector first end and a pipe connector second end, said pipe connector having a pipe connector wall disposed between a pipe connector external surface and a pipe connector internal 
a first internal annular seal groove (the groove containing 22) circumferentially disposed in said internal surface of said tubular conduit proximate said pipe connector first end; 
a first seal element (22) disposed in said first internal annular seal groove, 
wherein a portion of said first seal element extends outward of said internal surface into said interior passage (see above); 
inserting a first of said pair of pipe ends into said pipe connector first end; and sealably engaging said first of said pair of pipe ends of said oil or gas pipe with said first seal element (see above).  
Re Clm 2: Jamison discloses said pipe connector further including: 
a first internal annular retainer groove (the groove that contains 24) circumferentially disposed in said internal surface of said tubular conduit; 
a first annular retaining member (24) having an outer periphery and an inner periphery, said outer periphery disposed in said second internal annular groove, said inner periphery having a plurality of radially extending slots (see the slots in 24) in circumferentially spaced apart relation about said inner periphery defining a plurality of resiliently flexible tabs (see [0026]); and further comprising: inserting said first of said pair of pipe ends through said annular retaining member flexing said plurality of resiliently flexible tabs which retain said first of said pair of pipe ends within said annular retaining member (see Fig. 1).  

Re Clm 4: Schattmaier discloses (see Figs. 1-3 and the Figs. above) said pipe connector further including an external annular groove (the groove over 42; see paragraph [0024]; “the stop 42 can comprise a necked down area and/or one or more dimples and/or an annular roll (formed in the body 20) that can extend into the cavity 34 such that an axial end face 48 of the end 36 of the structure 12 can contact the stop 42 to limit an amount by which the end 36 is inserted into the body 20”) circurnferentially disposed on said pipe connector external surface, said external annular groove overlaying said first internal annular member circumferentially disposed on said internal surface of said tubular conduit (end of the pipe); and further comprising determining based upon location of said external annular groove on said pipe connector external surface a corresponding length of said oil or gas pipe to insert into said pipe connector first end (see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2013/0154260), (hereinafter, Jamison) as applied to claims 1-4 above, in view of Jeffery (US 3592481).


    PNG
    media_image3.png
    382
    789
    media_image3.png
    Greyscale


Re Clm 5: Jamison discloses said pipe connector further including said pipe connector internal surface approaching said first internal annular groove.
Jamison fails to disclose said pipe connector further including a taper of said pipe connector internal surface approaching said first internal annular groove; and further comprising slidably engaging said first of said pair of pipe ends along said taper.
However, Jeffery teaches (see Figs. 1-3 and the Fig. above) a taper of said pipe connector internal surface approaching said first internal annular groove (see 28 and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison, to have had a taper of said pipe connector internal surface approaching said first internal annular groove, as taught by Jeffery, for the purpose of providing a means to guide a mating member into the female member, alternatively, for providing a structure which would have yielded the same predictable result of providing a means to guide a mating member into the female member so as to aid in forming a joint connection.
As for the recitation “and further comprising slidably engaging said first of said pair of pipe ends along said taper” the examiner is taking Official notice that it is old and well known for a tapered surface at an entrance of a female pipe to be slide upon while the male pipe is entering said tapered surface of the female pipe (Jeffery even suggest such, see Col. 1, lns. 60-70).
Tapered female pipe entrances aid in the mating of members by acting as alignment guides and such guides reduce damage to mating members being assembled, such as, chips, dings, scratches, galling and so on.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Jamison or Jamison as modified by Jeffery, to have had slidably engaging 
Re Clm 6: Jamison as modified by Jeffery above, suggests the limitations that  said pipe connector further including a first external annular member circumferentially disposed on said pipe connector external surface, said first external annular member overlaying said first internal annular groove circumferentially disposed on said pipe connector internal surface, said first external annular member opposing forces of sealably engaging said first of said pair pipe ends with said seal element.  

Allowable Subject Matter
Claims 8-11 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (male pipes being inserted into female pipes) which are similar to the applicant’s claimed invention; US-0796580.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                             03/13/2021